Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1  is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-9, directed to the process of making such  allowable product, and claim 5 a resin composition comprising an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/05/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Abraham Rosner on 11/02/2021.
The application has been amended as follows: 
In the claims: 
Claim 5 and 7-9 has been rejoined. 
Claim 6 has been canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant substantiated foreign priority of applied closest prior art WO2016/09295, therefore, it disqualifying as prior art.  Updated searches have not provided any other better references teaching hexagonal boron nitride having particle size distribution curve with bimodal distribution as that of instantly claimed.  For example JP2015212217A discloses hexagonal boron nitride powder having average particle size being 5 to 150 micron, aspect ratio being 3 to 20, specific surface area 0.5 to 6 m2/g (abstract, description page 5 para [0017], page 6 para. [0023] ).  Furthermore, US6048511 discloses crystalline hexagonal boron nitride having high density of 1.8 g/cc and particle size extending over a size range of at least 100 microns with the majority of the particles having a particle size above 50 microns (Fig. 2-3, col. 1 lines 53-57,  col. 2 lines 18-24, claim 4-6). 


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUN LI/Primary Examiner, Art Unit 1759